This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 CITY OF FARMINGTON,

 3          Plaintiff-Appellee,

 4 v.                                                                                     NO. 32,791

 5 JEROMY WEAVER,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 8 John A. Dean, Jr., District Judge


 9 Jennifer Breakell, Deputy City Attorney
10 Farmington, NM

11 for Appellee

12 Bennett J. Baur, Acting Chief Public Defender
13 Nicole Murray, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant


16                                 MEMORANDUM OPINION
 1 WECHSLER, Judge.

 2   {1}   Defendant Jeromy Weaver appeals his conviction for aggravated driving while

 3 intoxicated. In our notice of proposed summary disposition, we proposed to affirm.

 4 Defendant has filed a memorandum in opposition, which this Court has duly

 5 considered. As we do not find Defendant’s arguments persuasive, we affirm.

 6   {2}   Defendant contends that the district court erred in denying his motion to

 7 suppress evidence obtained during a traffic stop. [DS 1] He challenges the stop based

 8 on his argument that the officer who actually stopped him did not testify at the trial.

 9 He asserts that, as a consequence of the officer’s absence, the State was unable to

10 establish that reasonable suspicion existed for the stop. [DS 2; RP 80] However,

11 other officers testified at trial, and the district court found that the officer who stopped

12 Defendant did so wholly on the basis of information provided by one of these

13 officers—an undercover officer who had personally observed Defendant’s conduct

14 just prior to the stop. [RP 83-84] In this Court’s notice of proposed summary

15 disposition, we proposed to hold that the undercover officer’s observations were

16 sufficient to provide a reasonable suspicion that Defendant had broken the law. See

17 State v. Ochoa, 2008-NMSC-023, ¶¶ 19-21, 143 N.M. 749, 182 P.3d 130 (stating that

18 a law enforcement officer may rely on a statement by another law enforcement officer

19 in order to form a reasonable suspicion that a person was breaking the law).


                                                2
 1   {3}   Defendant has filed a memorandum in opposition, pursuant to State v. Franklin,

 2 1967-NMSC-151, 78 N.M. 127, 428 P.2d 982, and State v. Boyer, 1985-NMCA-029,

 3 103 N.M. 655, 712 P.2d 001. In it, he continues to assert that without the stopping

 4 officer’s testimony, the district court could only speculate about the reason for the

 5 stop. [MIO 5] However, as we explained in our notice, the district court’s factual

 6 findings were not based on speculation, but on the in-court testimony of the

 7 undercover officer who provided information about his observations of Defendant’s

 8 conduct to the stopping officer. As Defendant provides no authority to demonstrate

 9 that the district court’s reliance on this testimony was erroneous, he has failed to

10 demonstrate error on appeal.

11   {4}   Accordingly, for the reasons stated in this opinion and in our notice of proposed

12 summary disposition, we affirm.

13   {5}   IT IS SO ORDERED.


14                                                 ________________________________
15                                                 JAMES J. WECHSLER, Judge


16 WE CONCUR:


17 ________________________________
18 RODERICK T. KENNEDY, Chief Judge



                                               3
1 ________________________________
2 MICHAEL E. VIGIL, Judge




                                     4